7 N.Y.2d 831 (1959)
Max Kaufman, Appellant, et al., Plaintiffs,
v.
Bette Zash, Individually and as Executrix of Rose Volin, Deceased, Respondent.
Bette Zash, Respondent,
v.
Max Kaufman, Appellant.
Court of Appeals of the State of New York.
Argued November 16, 1959
Decided December 30, 1959.
S. Frederick Placer and Henry Gallop for appellant.
Furman Greene and Edward G. Wolff for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgment affirmed, with costs; no opinion.